Per Curiam

sujp by Huckleberry against the company, *129for killing stock upon the road, where it was not fenced. Issue; trial by the Court;-finding and judgment for the plaintiff.
Theodore Gaalay and Lucius G. Bingham., for the appellants.
James Id. Vdwter^ for the appellee.
The only question raised is, as to the sufficiency of the evidence to sustain the finding. Having examined the evidence, W'e are of opinion that it tends to make out every material fact necessary to the plaintiff’s recovery.
The judgment is affirmed, with costs.